                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE MIDDLE DISTRICT OF LOUISIANA


 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 GOOGLE ACCOUNT                  Case No. 21-MJ- 40
 MATTHEW.RENATO.WALSH@GMAIL.COM
 THAT IS STORED AT PREMISES      Filed Under Seal
 CONTROLLED BY GOOGLE LLC


MOTION TO SEAL APPLICATION AND AFFIDAVIT FOR SEARCH WARRANT,
        SEARCH WARRANT, AND SEARCH WARRANT RETURN

       NOW INTO COURT comes the United States of America by Ellison C. Travis,

Acting United States Attorney for the Middle District of Louisiana, through Caroline B.

Gardner, Assistant United States Attorney, who respectfully moves this Court to seal the

above-captioned Application and Affidavit for Search Warrant, the Search Warrant, and the

Search Warrant return for the following reasons:

                                              1.

       Publication of this Application and Affidavit for Search Warrant, the Search Warrant,

and the Search Warrant return at this time would prejudice an ongoing federal criminal

investigation.

                                               2.

       Although this Application and Affidavit for Search Warrant and the Search Warrant

itself relate to a Criminal Complaint filed under Docket No. 3:21-mj-00037-UNA, which was

filed under seal on April 1, 2021, and unsealed following the defendant’s arrest and initial

appearance that same day, there are still aspects of the ongoing federal criminal investigation
which are not yet known to the public. In addition, the Application and Affidavit for Search

Warrant and the Search Warrant itself necessarily contain unredacted references to the target

email account, which has otherwise been redacted in public filings contained in Docket No.

3:21-mj-00037-UNA.

       WHEREFORE, the United States prays that the Motion and Order to Seal Application

and Affidavit for Search Warrant, Search Warrant, and Search Warrant return be granted.

                                           UNITED STATES OF AMERICA, by

                                           ELLISON C. TRAVIS
                                           ACTING UNITED STATES ATTORNEY




                                           /s/ Caroline B. Gardner
                                           Caroline B. Gardner, LBN 33842
                                           Assistant United States Attorney
                                           777 Florida Street, Suite 208
                                           Baton Rouge, Louisiana 70801
                                           Telephone: (225) 389-0443
                                           Fax: (225) 389-0561
                                           E-mail: caroline.gardner@usdoj.gov




                                              2
